DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1 and 3-20 are pending in this application.  
	Claim 1 is amended.

	Claim 2 is cancelled.


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/31/2022, with respect to 35 U.S.C 103 Rejection of claims 1 and 3-20 have been fully considered and are persuasive.  Thus, the 35 U.S.C 103 Rejection of claims 1 and 3-20 has been withdrawn.

Specifically, the applicant’s argues on page 7 of the remarks that “Rekimoto, Sato and Goto alone or in combination does not disclose “first information from an electronic device based on first history information of the electronic device satisfying a filtering condition which is set by the information processing apparatus” as stated in the currently amended claim 1. Here, the examiner respectfully agrees. Thus, the 35 U.S.C 103 rejection of claim 1 is withdrawn. 

Additionally, applicant’s continue to argue on page 9 of the remarks that “Rekimoto, Sato, and Goto alone or in combination does not disclose “...perform a control of transmitting second information to an external apparatus, the second information being acquired by combining the first information stored in the storage device with second history information which is generated by an execution of a function which comprises one of an image forming function, a facsimile function, a scanning function, a copying function, and a printing function, and the first information. and the second history information are associated with the same one of the function which has been performed...” as stated in the currently amended claim 1. Here, the examiner respectfully agrees. Thus, the 35 U.S.C 103 rejection of claim 1 is withdrawn.

Lastly, applicant’s argue on page 10 of the remarks that “Rekimoto, Sato, and Goto alone or in combination are silent with regard to “perform a control of transmitting second information to an external apparatus, the. second information being acquired according to the second history information without the first information in a case the where the storage device does not include the first. information which is associated with the second history information by the same one function” which has been added to claim 1 and is supported by paragraph [0087 — 0088] of the published specification. Here, the examiner also agrees. Thus, the 35 U.S.C 103 rejection of claim 1 is withdrawn.

However, based on the applicant’s amendments to claim 1, in particular, the addition of “a filtering condition” in line 3 of claim 1, a 35 U.S.C 112 (b) (lack of antecedent basis) rejection is established for dependent claims 4, 5, and 6 and their respective dependencies which are described in the updated office action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation " the predetermined condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation " the predetermined condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the predetermined condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
14. 	Claims 1, 3 and 20 are allowed.

15.	Claims 4-19 are objected to but would be allowable if rewritten to overcome the 35 USC 112 (b) rejection.
 
16.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Regarding Independent Claim 1, the prior art(s) searched, cited and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“delete the first information received from the electronic device from the storage device and the second information after the second information is transmitted to the external apparatus, wherein the second information is an event which occurs in response to the execution of the function and is related to the execution of the function.”

In the primary prior art record, Rekimoto (US PG. Pub. 2011/0006909 A1) teaches in Sect. [0088] lines 15-21, When the communication apparatus 40 receives all the base station information currently registered with the storage unit 220 from the information management apparatus 20, the information update unit 480 may delete all data in the base station information storage unit 490 to newly register all the base station information currently registered with the storage unit 220.

	In the secondary prior art of record, Sato (US PG. Pub. 2014/0036311 A1) discloses in Sect. [0150] lines 25-31, The print data stored in the storage area is automatically deleted after a predetermined time has elapsed. The job history may be transmitted every time the job history is recorded. Further, the recorded job history may be stored in the storage area and be transmitted to the data processing server 104 after a predetermined period has elapsed.

	In the third prior art of record, Goto (US PG. Pub. 2016/0165089 A1) teaches in Sect. [0095], when the image data D, which was stored in the RAM 113 during the releasing process, has been deleted, when the original sensor 322 detects that the absence of the original sheet G on the original table 321, that is, when the scanning process is terminated, there is a case where the page data PD of the page PC is not stored in the RAM 113. When it is determined that the page data PD of the page PC is not stored in the RAM 113, the CPU 111 transmits a transfer instruction of the page data PD of the page PC to the external server 400 (S825), and terminates the print instruction process. With this control, as shown in FIG. 12, the controller 420 transmits the page data PD of the page PC designated by the transfer instruction to the copying machine 100 (S920: YES, S930). The transfer instruction is repeatedly transmitted until the print instruction corresponding to printing of the three copies of documents, and in the printing process, printing of three copies of documents is completed with use of the image data D, which is stored in the RAM 113 according to the transfer instruction.

	In particular, the closest applied reference of Rekimoto fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Further, the secondary and third prior art(s) of Sato and Goto does not remedy the deficiencies required by claim 1 as follows:
	“delete the first information received from the electronic device from the storage device and the second information after the second information is transmitted to the external apparatus, wherein the second information is an event which occurs in response to the execution of the function and is related to the execution of the function.”, since Rekimoto, Sato and Goto each fail to provide elimination a second information through a process of deletion from a storage after the second information is transferred to a remote device wherein the second information is a specific information of an event action of the system function being executed comprised of an image forming function, a facsimile function, a scanning function, a copying function and a printing function as suggested by independent claim 1. 
	
17.	Therefore, whether taken individually or in combination, the limitation(s) and combinations thereof, were not found in any prior art searched, cited and of record to include the prior arts of Rekimoto, Sato and Goto as required by independent claim 1.

18.	It follows that dependent claims 3 and 20 are inherently allowable for their respective dependency on allowable base claim 1 as follows:

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[the information processing apparatus according to claim 1, 
wherein the processor controls such that the first information is deleted from the storage device after an elapse of a predetermined period after the second information is transmitted to the external apparatus.]

	Regarding dependent Claim 20, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
	[a non-transitory computer readable medium storing an information processing program causing a computer to function as the processor of the information processing apparatus according to claim 1.]


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677